Citation Nr: 0808870	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for status post 
myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
October 1970, and from November 1973 to October 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO reopened a prior 
final denial of a claim of service connection for status post 
myocardial infarction, and denied the claim on the merits.

The issue of service connection for status post myocardial 
infarction on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision in February 2003 
declined to reopen a prior final decision denying service 
connection for status post myocardial infarction on the basis 
that new and material evidence had not been presented to show 
that heart disease first manifested in service or to a 
compensable degree within one year from discharge from 
service, or was otherwise related to service.

2.  The evidence received since the RO's February 2003 rating 
decision is new and material as it includes medical opinion 
that the veteran's heart disease was first manifested in 
service.


CONCLUSIONS OF LAW

1.  The February 2003 RO rating decision, which denied an 
application to reopen a claim of service connection for 
status post myocardial infarction, is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 
20.200, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for status post 
myocardial infarction.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has denied a claim of service connection for status 
post myocardial infarction on the merits, having reopened a 
prior final decision in February 2003.  The Board must 
independently determine whether new and material evidence has 
been submitted to reopen the prior final decision.  Barnett 
v. Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).

An unappealed RO rating decision in September 1995 denied a 
claim of service connection for status post myocardial 
infarction on the basis that the evidence did not show that 
heart disease first manifested in service or to a compensable 
degree within one year from discharge from service, or was 
otherwise related to service.  That decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

An unappealed RO rating decision in February 2003 declined to 
reopen the prior final decision finding that new and material 
evidence had not been submitted to reopen the claim.  This 
decision is also final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1103.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131.  In 
order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001). 

Specified diseases listed as chronic in nature, such as 
arteriosclerosis and cardiovascular renal-disease (including 
hypertension), may be presumed to have been incurred in 
service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The veteran submitted an application to reopen his claim in 
September 2004.  At that time, he submitted a statement from 
a private cardiologist who essentially opined that the 
veteran's coronary artery disease was first manifested by his 
documented symptoms of chest pain in service, and that such 
symptoms had been misdiagnosed as secondary to a gastric 
etiology.  In a later received addendum, this physician 
supported his prior opinion by referring to an abnormal 
electrocardiogram (ECG or EKG) report dated August 1968, a 
June 28, 1969 medical entry noting the veteran's symptoms of 
a tight feeling in his substernal area, and a physical 
examination report (the date of which was unknown to the 
examiner) wherein the veteran reported pain and pressure in 
his chest.  The physician referred to the latter two entries 
as demonstrating a "classical picture" of angina pectoris 
and/or cardiac symptoms.

Based upon the reasons for the prior denial, the evidence now 
includes a competent medical opinion opining that the 
veteran's heart disease, which was an underlying cause for 
his myocardial infarction many years after service, first 
manifested in service.  Thus, this evidence is new and 
material.  For the limited purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  
Therefore, the veteran's claim is reopened.

As addressed in the remand following this decision, the Board 
finds that additional development of the claim is required 
prior to adjudication of the claim on the merits.

ORDER

The claim of service connection for status post myocardial 
infarction is reopened.  To this extent only, the appeal is 
granted.


REMAND

Statutes and regulations require that VA assist a claimant in 
obtaining evidence.  Such assistance includes obtaining 
medical records that are necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(c)(1).  
VA is subject to heightened obligations to ensure that the 
record is complete with respect to Federal Government 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA 
treatment records are deemed to be constructively of record 
in proceedings before the Board.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

The controversy in this case involves the issue of when the 
veteran first manifested heart disease.  The first documented 
diagnosis of heart disease coincides with the veteran's 
treatment for a myocardial infarction in 1995, years after 
service (as noted above, the veteran served on active duty 
from December 1948 to October 1970, and from November 1973 to 
October 1977).

However, the record includes a VA Form 10-7131 reporting that 
the veteran was hospitalized at the Tucson, Arizona, VA 
Medical Center in June 1989 with an admitting diagnosis of 
coronary artery disease (CAD).  Unfortunately, VA has not 
attempted to obtain these highly relevant records.

In developing the record, the Board must also consider 
whether an additional opinion is necessary to decide the 
case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
private examiner's opinion, while supported by reference to 
an abnormal ECG in August 1968 and subsequent symptoms of 
shortness of breath and chest pain, does not account for the 
fact that physical examinations conducted in November 1969, 
July 1970 and November 1976, which reported normal EKG 
findings, found no evidence of a cardiovascular disorder.  
There is also no rationale provided as to whether the 
veteran's prior history of gastroenteritis, psychophysiologic 
musculoskeletal reaction and hyperventilation syndrome with 
tetany, as well as the diagnoses of hiatus hernia and 
duodenal ulcer in August 1977, have any significance in this 
case.

On the other hand, the VA examiner in February 2005 stated 
that the first significant documentation of heart disease 
occurred in February of 1995 which, as indicated above, may 
not be the case.  Additionally, the examiner indicated that 
the veteran had not reported any type of chest pain after 
1968.  However, the veteran did describe monthly episodes of 
shortness of breath and chest pain during physical 
examinations conducted in May and November 1976.  

The Board also takes note of the veteran's argument that his 
private physician has a specialty in cardiology while the VA 
examiner, based upon the sparse information of record, 
appears to be doctor of internal medicine.

As the record is incomplete, and there is a controversy of 
opinion in this case, the Board finds that an additional 
medical opinion is necessary to decide the case.  After any 
additional records are associated with the claims folder, the 
veteran's claims folder should be forwarded to a cardiologist 
who should be requested to provide opinion as to the probable 
onset and etiology of the veteran's coronary artery disease.

Accordingly, the case is remanded to the RO for the 
following:

1.  Obtain copies of all treatment records related 
to the veteran's hospitalization for coronary 
artery disease at the Tucson, Arizona VA Medical 
Center in June 1989.  The veteran himself is asked 
to obtain these records (if possible) to expedite 
the claim (or to report to the RO that they are not 
available).  If the RO does not obtain these 
records, they should note the efforts made to 
locate the records.         

2.  Upon receipt of any additional evidence or 
information, the RO should forward the veteran's 
claims folder to a cardiologist who should be asked 
to provide an opinion as to the probable onset and 
etiology of the veteran's coronary artery disease.  
Following review of the claims folder, the examiner 
should provide an opinion as to whether it is at 
least as likely as not (probability of 50% or 
greater) that the veteran's coronary artery disease 
first manifested during his periods of service from 
December 1948 to October 1970 or November 1973 to 
October 1977, manifested to a compensable degree 
within one year from his discharge from either 
period of service and/or is causally related to 
event(s) during either period in service?

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should include a complete explanation 
with his or her opinion based on information 
obtained from review of the record, to include an 
explanation of the significance of the abnormal ECG 
findings in August 1968; service medical entries on 
June 13 and 28, 1969 documenting the veteran's 
complaint of shortness of breath and a tight 
feeling in the substernal area; the veteran's 
report of monthly episodes of shortness of breath 
and chest pain during physical examinations 
conducted in May and November 1976; the normal ECG 
findings during physical examinations in November 
1969, July 1970 and November 1976; and the 
veteran's in-service treatment history involving 
gastroenteritis, a psychophysiologic 
musculoskeletal reaction, hyperventilation syndrome 
with tetany, hiatus hernia and duodenal ulcer.

3.  Then, readjudicate the veteran's claim for 
service connection for status post myocardial 
infarction.  If the claim remains denied, the 
veteran and his representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


